Citation Nr: 1019685	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle pain, spasms, and elevated 
enzymes.

2.  Entitlement to service connection for a headache 
disability, to include an undiagnosed illness manifested by 
headaches.  

3.  Entitlement to service connection for an undiagnosed 
neurological disability, claimed as secondary to anti-nerve 
gas medications.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include an undiagnosed illness manifested 
by back pain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1988 to 
August 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In December 2009, the appellant testified at a Board 
hearing at the RO.

A review of the record indicates that service connection for 
a back disability, including an undiagnosed illness 
manifested by back pain, and service connection for sinusitis 
with headaches was previously denied by the RO in an 
unappealed May 2003 rating decision.  Those decisions are 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  If new and material 
evidence is received, however, a claim may be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 3.156(a) (2009).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "if a claim does not have the same 
factual basis as a prior claim, then the veteran is not 
seeking to reopen his prior claim but rather is opening a new 
claim" and the new and material evidence requirement of 38 
U.S.C.A. § 5108 is inapplicable.  Boggs v. Peake, 520 F.3d 
1330, 1334 -1335 (Fed. Cir. 2008).  In that regard, the 
Federal Circuit held that the "factual basis" of a claim of 
service connection is the "underlying disease or injury, 
rather than the symptoms of that disease or injury."  Id.  

Given the Federal Circuit's holding, the Board has 
characterized the appellant's January 2007 claim of service 
connection for a back disability as set forth above on the 
cover page of this decision.  The Board finds that the 
appellant's January 2007 claim of service connection for a 
headache disability, to include an undiagnosed illness 
manifested by headaches, however, is a new claim as his prior 
claim related to sinusitis and he now seeks service 
connection for a headache disability.  Thus, consideration of 
such claim on the merits is now appropriate.  In light of the 
remand below, the appellant has not been prejudiced by the 
Board's determination that consideration on the merits is 
appropriate.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At the December 2009 Board hearing, the appellant's 
representative raised additional claims, including 
entitlement to service connection for undiagnosed illnesses 
manifested by memory loss, chronic fatigue, and generalized 
joint pain.  A review of the record indicates that these 
claims have been previously considered and denied by the RO 
in prior unappealed rating decisions.  See e.g. May 2003 and 
June 2007 rating decisions.  The appellant's December 2009 
request to reopen these claims is therefore referred to the 
RO for appropriate action.  

As set forth in more detail below, a remand is necessary with 
respect to the claims of service connection for an 
undiagnosed illness manifested by muscle pain, spasms, and 
elevated enzymes; a headache disability, to include an 
undiagnosed illness manifested by headaches; and an 
undiagnosed neurological disability.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the 
appellant's original claim of service connection for a back 
disability.  Although the appellant was notified of the RO's 
decision and his appellate rights, he did not perfect an 
appeal within the applicable time period.

2.  In January 2007, the appellant sought reopening of his 
claim of service connection for a back disability.

3.  Evidence received since the final May 2003 rating 
decision denying service connection for a back disability 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

4.  The appellant's current back disability, diagnosed as 
disc herniations at L4-5 and L5-S1, was not clinically 
evident during service or within the first post-service year 
and the record contains no indication that the appellant's 
currently diagnosed back disability is causally related to 
his active service, any incident therein, or any service-
connected disability, nor is there any probative evidence 
that he currently has an undiagnosed illness manifested by 
back pain resulting from service in Southwest Asia during the 
Gulf War.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision which denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a back 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  A back disability was not incurred in active service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In a February 
2007 letter, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The letter 
included the additional notification requirements imposed by 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment records are on file, as are all available, 
relevant, post-service clinical records specifically 
identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

Although the appellant did not undergo a VA medical 
examination in connection with his claim of service 
connection for a back disability, the Board finds that such 
is not necessary.  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the claimant suffered an event, injury or disease in service; 
or has a presumptive disease or symptoms of such a disease 
manifesting during an applicable presumptive period; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service; but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

As discussed in more detail below, the appellant has been 
diagnosed as having herniated discs at L4-5 and L5-S1.  The 
most probative evidence indicates that a back disability, 
including herniated discs, was not present during the 
appellant's active service nor manifest during an applicable 
presumptive period.  Additionally, the record on appeal 
contains no indication that the appellant's current back 
disability may be associated with an established event, 
injury, or disease in service, or a service-connected 
disability.  Although the appellant has claimed that he has 
experienced low back pain since service, the Board finds his 
recollections are lacking in credibility for the reasons 
discussed below.  Given these facts, the Board finds that an 
examination is not necessary with respect to the claims 
adjudicated in this decision.  Waters v. Shinseki, No. 2009-
7071 (Fed. Cir. April 6, 2010); Locklear v. Nicholson, 20 
Vet. App. 410 (2006).

Given the facts of this case, the Board finds that no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records are negative for 
complaints or findings of a back disability.  

According to a July 1991 naval separation medical examination 
report, neurological evaluation was normal at the time of the 
appellant's discharge from active service.  The appellant's 
spine was also determined to be normal.

Moreover, on a report of medical history completed at the 
time of his separation medical examination, the appellant 
specifically denied having or ever having had recurrent back 
pain.  

The appellant's service personnel records show that he had 
over two years of sea service, including aboard the U.S.S. 
Missouri, and is the recipient of the Southwest Asia Service 
Medal with Bronze Star.  

In October 1995, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including posttraumatic 
stress disorder (PTSD), a hearing disability, and a right 
knee disability.  His application is silent for any mention 
of a back disability.

In connection with his claims, the appellant underwent a 
series of VA medical examinations in November 1995 at which 
he reported that after his separation from service, he had 
worked part time loading trucks while attending college.  He 
indicated that he currently worked at a home improvement 
retail center, but had been out for the past two weeks due to 
back problems.  He made no reference to any prior back pain 
history, including in-service back pain.  The diagnoses 
included patellofemoral syndrome, right knee.  No other 
pertinent disabilities or abnormalities were identified, 
including a back disability.  

In a May 1996 rating decision, the RO granted service 
connection for a right knee disability and residuals of a 
laceration over the left ear and assigned initial 10 percent 
and zero percent ratings, respectively.  Service connection 
for the remaining claimed disabilities was denied.  

In December 1998, the appellant submitted numerous additional 
claims, including a claim of entitlement to service 
connection for chronic fatigue syndrome, sinus congestion, 
and tenderness and spasticity in his neck and throat.  His 
claim statement is again silent for any mention of a back 
disability.

In connection with his claims, the appellant was again 
afforded a series of VA medical examinations.  At a VA 
chronic fatigue syndrome examination in February 1999, the 
appellant's complaints included headaches in association with 
sinus congestion.  He denied generalized muscle aches.  The 
examiner determined that the appellant did not have chronic 
fatigue syndrome.  

At a VA Gulf War examination in February 1999, the 
appellant's complaints included sinus problems with 
headaches, ringing in his ears, memory loss, pain in his 
ankles, low back, and neck.  No pertinent disabilities were 
diagnosed.  

At a VA muscles examination in March 1999, the appellant's 
complaints included low back pain that he recalled had begun 
in the military.  The appellant denied trauma but indicated 
that his back pain was accompanied by recurrent spasm.  The 
appellant also complained of neck sensitivity and spasm down 
the left leg.  Examination showed no palpable tenderness of 
the lumbar spine.  There was no evidence of spasm.  He had 
full strength and reflexes were intact.  The diagnosis was 
myalgia of the left sternocleidomastoid not typical of 
fibromyalgia, no evidence of muscular spasm.  Lumbar 
examination reveals no abnormality but history is consistent 
with myalgia.  

A VA infectious, immune and nutritional examination conducted 
in February 1999 determined that the appellant did not 
currently exhibit any infectious, immune or nutritional 
disabilities.  

At a VA PTSD examination in November 2000, the appellant 
reported that his physical complaints since service included 
back pain, swelling in his feet, sinusitis, and ringing in 
his ears.  He reported that he had quit his job at the home 
improvement center and now worked as a therapeutic massage 
therapist.  

In pertinent part, VA clinical records dated from August 1999 
to June 2002, note that the appellant was seen for various 
complaints, including back pain.  On examination in June 
2002, the appellant's complaints included generalized muscle 
fatigue, more in the lower extremities, neck and low back.  
He claimed that these symptoms had been present for many 
years and had gotten progressively worse.  Neurological 
examination, including an electrodiagnostic study, revealed 
no evidence of myopathy.  The diagnoses included 
myalgias/fatigue.  

In a May 2003 rating decision, the RO, inter alia, granted 
service connection for PTSD and tinnitus and assigned initial 
30 percent and 10 percent ratings, respectively.  The RO 
denied service connection for a back disability, including as 
due to an undiagnosed illness.  The RO determined that a back 
disability neither arose during active service, nor was it 
manifested to a compensable degree after the last date of 
service in the Gulf War theater of operations.  The appellant 
was notified of the RO's determination and his appellate 
rights in a May 2003 letter, but he did not initiate an 
appeal within the applicable time period.  

In January 2007, the appellant submitted several additional 
claims, including a request to reopen his previously denied 
claim of service connection for a back disability.  

In support of his claim, the RO obtained additional VA 
clinical records dated to August 2007 showing treatment for 
various complaints, including back pain.  In pertinent part, 
these records show that in May 2006, the appellant complained 
of chronic joint pain and myalgias.  It was noted that he had 
been evaluated extensively in the past and noted to have 
elevated CPKs/Aldolase, although all other laboratory results 
had been negative.  The assessment was chronic 
polyarthralgias with elevated CPKs.  The examiner recommended 
additional evaluation, including EMG testing, but the 
appellant declined.  In January 2007, the appellant was noted 
to have a history of myalgias with elevated CPKs and 
Aldolase, as well as mildly elevated transaminases.  He 
underwent EMG/NCV testing which was negative, as was testing 
for Lyme disease.  MRI testing revealed disc herniations at 
L4-5 and L5-S1.  Subsequent records show complaints of back 
pain radiating to the left leg, with continued notations of 
disc disease.  

At his December 2009 Board hearing, the appellant testified 
that during his active service, his duties include a lot of 
heavy lifting.  He also indicated that the conditions aboard 
ship were such that he was often stooped over.  The appellant 
indicated that he currently experienced back pain and spasms 
with prolonged standing and sitting and felt that these 
symptoms may be due to his duties during service.  Although 
it was difficult for him to recall, the appellant believed 
that his back pain had begun shortly after service when he 
had been working for Home Depot.  The appellant indicated 
that he had recently been diagnosed as having herniated discs 
and thought that the condition may have been "dormant" for 
a while.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection for certain diseases, such as an organic 
disease of the nervous system or arthritis, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a) (2009).  

Additionally, service connection for chronic, undiagnosed 
illness (or a medically unexplained chronic multisymptom 
illness such as fibromyalgia) arising from service in 
Southwest Asia during the Gulf War may be compensated under 
38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2009).

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2009).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  
Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea and the airspace above these locations.  See 
38 C.F.R. § 3.317(d)(2) (2009).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As delineated in detail above, in May 2003 rating decision, 
the RO denied service connection for a back disability, 
finding that the record on appeal contained no indication 
that the appellant had a back disability due to service or a 
chronic disability arising from an undiagnosed illness.  The 
appellant was notified of the RO's determination and his 
appellate rights in a May 2003 letter, but he did not 
initiate an appeal within the applicable time period.  Thus, 
the decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).

In this appeal, the appellant seeks to reopen his claim of 
service connection for a back disability.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

As it applies to this claim, received in January 2007, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the prior 
final rating decision in May 2003.  As discussed in detail 
above, this evidence includes VA clinical records showing 
that the appellant was diagnosed as having herniated discs at 
L4-5 and L5-S1 in 2007.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim, i.e. 
a current disability.  As noted, the appellant's claim of 
service connection for a back disability was previously 
denied, in part, on the basis that the record contained no 
competent evidence of a current back disability.  He has now 
provided such evidence.  Considering this evidence in 
connection with the appellant's contentions that he has 
experienced back pain since service, the additional evidence 
received raises a reasonable possibility of substantiating 
the claim of service connection for a back disability.  For 
these reasons, the Board finds that the additional evidence 
received since the final May 2003 rating decision is new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  
The claim of service connection for a back disability is 
therefore reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained 
above, the Board finds that additional development is 
unnecessary before the Board may proceed to a decision on the 
merits.

Turning to the merits of the claim, the Board notes that the 
appellant contends that his current back disability may have 
been incurred in service as a result of his military duties 
which included heavy lifting.  He has also contended that he 
has back pain since service.  

As set forth above, the appellant's service treatment records 
are entirely silent for any complaints or findings of a back 
disability.  In fact, at his July 1991 naval separation 
medical examination, the examiner determined that the 
appellant's spine was normal at the time of his discharge 
from active service.  

The Board has considered the appellant's contentions to the 
effect that he has experienced continuous low back pain since 
service.  After reviewing the record on appeal, however, the 
Board assigns his contentions limited probative value.  

First, the Board notes that the appellant's recollections 
that his chronic back pain began during service are 
inconsistent with the contemporaneous evidence of record.  
For example, at the time of his July 1991 service separation 
medical examination, the appellant completed a report of 
medical history on which he denied having or ever having had 
recurrent back pain.  In fact, the first notation of back 
pain in the contemporaneous evidence of record is not until 
November 1995, more than four years after service separation, 
when the appellant reported that he had been out from his 
Home Depot job for the past two weeks due to back problems.  

Second, the Board notes that the appellant's recollections 
regarding the onset of his back pain have been inconsistent.  
For example, at a VA muscles examination in March 1999, the 
appellant's recalled that his low back pain had begun in the 
military.  At his December 2009 Board hearing, however, the 
appellant testified that he believed that his back pain had 
begun after service when he had worked at Home Depot.  The 
Board has considered these inconsistencies and finds that 
they diminish the credibility of the appellant's 
recollections.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that 
the credibility of a witness can be impeached by a showing of 
inconsistent statements).  The Board assigns far more 
probative weight to the contemporaneous evidence of record 
which shows that the appellant's back pain was not present at 
the time of his military separation and did not have its 
onset until 1995, more than four years after service 
separation.  

Based on the record, therefore, the Board finds that the most 
probative evidence establishes that a back disability was not 
present during service or manifest to a compensable degree 
within the first post-service year.  The Board further notes 
that in addition to a lack of probative and credible evidence 
of in-service incurrence and/or continuous symptoms 
thereafter, the record on appeal contains no probative 
evidence of a causal relationship between the appellant's 
current back disability and his active service, any incident 
therein, or any service-connected disability.  

The Board has considered the appellant's assertions to the 
effect that his current back disability may have had its 
inception during service due to heavy lifting or the 
conditions aboard ship which required him to stoop.  As the 
record does not establish that he possesses a recognized 
degree of medical knowledge, however, the appellant lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis of disc disease or an opinion as to the 
etiology of that condition.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board has considered whether service connection for a 
back disability could be awarded pursuant to the provisions 
of 38 C.F.R. § 3.317.  In this case, however, the appellant 
has been diagnosed as having herniated lumbar discs.  An 
award of service connection under section 3.317 is reserved 
for undiagnosed illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to a 
known clinical diagnosis."  Given that the appellant's 
current back diagnosis, the provisions of section 3.317 are 
not for application with respect to this claim.  

In summary, the Board finds that the most probative evidence 
establishes that the appellant's current back disability, 
diagnosed as disc herniations at L4-5 and L5-S1, was not 
clinically evident during service or within the first post-
service year.  Furthermore, the record contains no indication 
that the appellant's currently diagnosed back disability is 
causally related to his active service, any incident therein, 
or any service-connected disability, nor is there any 
probative evidence that he currently has an undiagnosed 
illness manifested by back pain resulting from service in 
Southwest Asia during the Gulf War.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a back disability, to include an undiagnosed 
illness manifested by back pain, is granted.

Entitlement to service connection for a back disability, to 
include an undiagnosed illness manifested by back pain, is 
denied.


REMAND

The appellant also seeks service connection for an 
unspecified neurological disability, as well as undiagnosed 
illnesses manifested by headaches and muscle pain, spasms, 
and elevated enzymes.  He contends that such conditions 
resulted from his service in the Southwest Asia theater of 
operations during the Gulf War.

The record on appeal contains medical records documenting 
that the appellant has sought treatment for numerous 
nonspecific complaints, including diffuse myalgia and pain in 
his extremities.  He has also complained in clinical settings 
of headaches.  VA clinical records show that diagnostic 
testing has shown him to have elevated CPK's/Aldolase, 
although all other diagnostic testing, including EMG/NCV 
testing, has been negative.  The etiology of his complaints 
is unclear.  

After reviewing the record on appeal, the Board finds that it 
currently does not contain sufficient information to make a 
decision on the claims.  The appellant has not yet been 
afforded VA medical examinations in connection with his 
claims.  Thus, a remand is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Northport 
VA Medical Center (VAMC) and obtain 
clinical records pertaining to the 
appellant for the period from February 
2009 to the present.  

2.  The appellant should be afforded a VA 
medical examination to evaluate the 
nature and etiology of any current 
neurological disability, including 
headaches.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to describe the 
appellant's claimed neurological 
disability symptoms, including headaches, 
including the date of inception and 
frequency of such symptoms.  After 
conducting any appropriate testing, the 
examiner should be asked to comment on 
whether there is any objective evidence 
that the appellant suffers from a 
neurological disability, including 
headaches.  If so, the examiner should 
opine whether it is at least as likely as 
not that such neurological symptoms, 
including headaches, are attributable to 
a known clinical diagnosis or whether 
such symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
the claimed symptoms are attributable to 
a known clinical diagnosis, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
diagnosed disorder is causally related to 
the appellant's active service, to 
include any anti-nerve gas medications.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

3.  The appellant should be afforded a VA 
medical examination to evaluate the 
nature and etiology of any current 
disability manifested by muscle pain, 
spasms, and elevated enzymes.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to describe the appellant's claimed 
symptoms, including the date of their 
inception and frequency.  After examining 
the appellant and reviewing the claims 
folder, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the 
appellants symptoms are attributable to a 
known clinical diagnosis or whether 
symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
the claimed symptoms are attributable to 
a known clinical diagnosis, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
diagnosed disorder is causally related to 
the appellant's active service.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If such claims 
remain denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appropriate 
appellate consideration if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


